DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claims 1 and 14, the recitation “such that the variable indicia exhibits an insufficient signal-to-noise ratio relative to the signal-to-noise ratio of the digital imaging on the reverse side of the substrate so that the variable indicia cannot be discerned so long as the scratch-off-coating remains intact” is indefinite.   First, the functionality is unclear, as there is no discernable signal-to-noise ratio without an attempt to wick or otherwise compromise the integrity of the substrate.  Thus, it appears that a comparison of the signal-to-noise ratios during some vague attack is being claimed (which could be measured with various wavelengths to judge “signal-to-noise” ratios), however, the claims is drawn to a security-enhanced document and not a method of tampering with a document.  Second, it is unclear what is “insufficient” as this is completely dependent on an observer/attackers i.e. amateur attacks vs. sophisticated attacks may require a different degree of ink “sameness” to be indiscernible.  Ultimately, the actual structure being claimed is unclear, namely the inks “compris[ing] the same materials”, which does not mean they must be identical, only that at least two of the components are the same (e.g. they may have the same components such as basic water based inks, but also have many different components, and thus be different).   The recitation of “compris[ing] the same materials” is not indefinite, per se, but becomes indefinite when combined with the functional language detailed above which is unclear.
Claims 11-13 and 20 are additionally unclear.  Claims 11-13 recite “an additional homogenous digitally image display portion [partially transparent, e.g. 33%], which is unclear.  This is drawn to the embodiment of Fig. 4C, wherein the legal text “digital imaging” is clearly not homogenous, but rather a single layer of ink which does not completely cover the back thus “additional” is unclear. 
	 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-7, 10, 14-15, and 18, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snyder (US 7,720,421).
In respect to claims 1-2, 10, and 14-15, the claims are impossible to ascertain for the 35 USC 112(b) issues above, however, Snyder discloses a security-enhanced document (lottery ticket) comprising: a substrate 11 comprises variable indicia 22 which is covered by a scratch-off coating 14, as well as additional “display area” printing (Col. 3, 44-64; Fig. 1A-1B); and the substrate further includes digital imaging on the reverse side (wherein barcode 32, is clearly digital as it is unique to each ticket) (Fig. 2); the printing on the front and the back may both be made via the same inkjet 44, and thus the variable indicia and digital printing comprise “the same materials” (Col. 4, 46-55); Snyder discloses that the inkjet printer 44 may print uniformly across the surface, thus forming a homogeneous variable print layer (Col. 7, 63-67); Snyder further discloses that the back printed layer is homogenous with the cross-hatching indicating a background pattern in addition to the indicia 32 (Col. 3, 65-67; Fig. 2), thus there is 100% coverage overlap between the variable indicia.  Furthermore, the “area of the reverse side” is drawn to any arbitrary area that includes the variable printing, and thus a general box around the variable printing 32 would overlap at least 50% of the front indicia (which may all be variable only in boxes 22) (Fig. 1A-2).  Although not claimed, even during any of the attacks possible hypothesized by the applicant, the ink being the same composition will not yield any appreciate different in signal-to-noise ratio.
In respect to claims 5 and 18, Snyder discloses that the colors printed may be process colors (e.g. CMYK) (Col. 8, 50-65).
In respect to claims 6-7, Snyder discloses the printing of black text (Col. 3, 65-67; Fig. 2).  The term “legal” is merely related to the content of the indicia, and does not provide a functional difference, and thus is treated as non-functional printed matter: where the only difference between a prior art and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art.  In re Ngai, 367 F.3d 1336,70 USPQ2d 1862, 1864 (Fed. Cir. 2004).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (US 7,720,421) in view of Inkpal (2012).
	Snyder does not disclose the basic type of ink for the inkjet inks, with both dye and pigment based inks being the main two known types.  Selection of either type would have been obvious for the reasons listed by Inkpal, which highlights the benefits and pitfalls of each type. 

Claims 6-9, 11-13, and 19-20, are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (US 7,720,421).
In respect to claims 6-9 and 19, Snyder does not explicitly disclose “legal text” however, where the only difference between a prior art and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art.  In re Ngai, 367 F.3d 1336,70 USPQ2d 1862, 1864 (Fed. Cir. 2004).  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art namely, selection of the content, text, spacing, and size of text.
In respect to claims 11-13 and 20, the claims are impossible to ascertain for the reasons stated above, however, Snyder discloses a background printing that may be “graphics”/”images” but does not explicitly disclose the background printing being transparent (specifically 33% opacity) (Fig. 2), however, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art namely, printing a background pattern at reduced opacity in order to improve contrast with other additional printed information.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Grotkowski et al. (US 2008/0197621), Hansell (US 5,213,664), and Mantell et al. (US 2009/0263583).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637